Title: From Benjamin Franklin to John Paul Jones, 25 March 1784
From: Franklin, Benjamin
To: Jones, John Paul



Sir,
Passy, March 25. 1784

I return herewith the Papers you communicated to me yesterday. I perceive by the Extract from M. de Sartine’s Letter, that it was his Intention all the Charges which had accru’d upon the Serapis & Countess of Scarborough should be deducted from the Prize-money payable to the Captors, particularly the Expence of Victualling the Seamen & Prisoners; and that the Liquidation of those Charges should be referr’d to me. This Liquidation however never was referr’d to me; and if it had, I should have been cautious of acting in it, having receiv’d no Power from the Captors, either French or Americans, authorizing me to decide upon any thing respecting their Interests.— And I certainly should not have agreed to charge the American Captors with any Part of the Expence of maintaining the 600 Prisoners in Holland till they could be exchanged, when none of them were exchanged for Americans in England, as was your Intention, & as we both had been made to expect. With great Esteem, I have the honour to be, Sir, Your most obedient humble Servant

B. Franklin
Honble Paul Jones Esqr.

 
Addressed: A Monsieur / Monsieur Jones Chevalier de / l’Ordre Royal du Merite No. 3 / rue du Reposoir / à Paris
